EXHIBIT 23.2 CONSENT OF INDEPENDENT AUDITORS We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 of HomeFed Corporation of our report dated April 4, 2014 relating to the consolidated and combined financial statements of Brooklyn Renaissance Holding Company LLC and Affiliated Entities. /s/ Friedman LLP New York, New York August 13, 2014 CONSENT OF INDEPENDENT AUDITORS We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 of HomeFed Corporation of our report dated April 4, 2014 relating to the consolidated financial statements of Brooklyn Renaissance Hotel LLC and Subsidiaries. /s/ Friedman LLP New York, New York August 13, 2014
